Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the active layer" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace it with “the active pattern.”
Claims 27 and 28 are rejected because they depend on the rejected claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2014/0361276) in view of Ko (US 2015/0263079).
Regarding claim 14, Hsu et al. teach a display device (active matrix organic light emitting display (AMOLED); [0002]), comprising: a display panel (AMOLED assembly; [0002]) including a plurality of pixels ([0013]) on a substrate (230; Fig. 4, [0013, 0058]), each of the pixels ([0013]) includes a transistor (switching TFT T1; Fig. 3, [0054]), wherein the transistor (T1, i.e. PMOS TFT 200 in Fig. 4, [0056, 0058]) includes: a buffer layer (240; Fig. 4, [0062]) on the substrate (230); an active pattern (236 and 238, and 242, 244 and LDD regions between 236 and 238; Fig. 4, [0061]) disposed on and directly above the buffer layer (240), the active pattern (236 and 238, and 242, 244 and LDD regions between 236 and 238; Fig. 4, [0061]) including a channel area (242; Fig. 4, [0061]) between a source area (236; Fig. 4, [0061]) and a drain area (238; Fig. 1, [0061]); a gate electrode (250; Fig. 4, [0058]) insulated from the active pattern (236 and 238, and 242, 244 and LDD regions between 236 and 238, insulated by 246 and 248; see Fig. 4, [0063]) and overlapping the channel area (242 in a vertical direction; see Fig. 4); and a source electrode (right 258; Fig. 4, [0058]) and a drain electrode (left 258; Fig. 4, [0058]) insulated from the gate electrode (250, insulated by 252; Fig. 4, [0065]) and respectively electrically coupled to the source area (236; see Fig. 4) and the drain area (238; see Fig. 4), wherein: the active pattern (236 and 238, and 242, 244 and LDD regions between 236 and 238) is doped with a first conductivity type impurity (p type impurity of 236, 238 and LDD regions; see Fig. 4), the buffer layer (240) is doped with a second conductivity type impurity (n type impurity; [0062]) different than the first conductivity type impurity (p type impurity), and a doping concentration (N+; Fig. 4, [0062]) of the second conductivity type impurity (n type impurity) of the buffer layer (240) is greater than a doping concentration (P- of LDD regions; Fig. 4) of the first conductivity type impurity (p type impurity) of the active pattern (236 and 238, and 242, 244 and LDD regions between 236 and 238).
Hsu et al. do not teach each of the pixels including an electrode, a display layer on the electrode, and a transistor coupled to the electrode.
In the same field of endeavor of display device, Ko teaches each of the pixels ([0006], i.e. Fig. 1, the OLED and its supporting circuit; [0028]) including an electrode (second storage electrode 132, [0036]), a display layer (126; Fig. 1, [0047]) on (above) the electrode (132), and a transistor (switching TFT; Fig 1, [0028]) coupled (electrically) to the electrode (132; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hsu et al. and Ko and to include the structures of organic light emitting device and the storage capacitor as taught by Ko, because Hsu et al. teach the organic light emitting device and the storage capacitor (Fig. 3, [0054-0055]) but is silent about the structures of the organic light emitting device and the storage capacitor, and Ko teaches the structures of the organic light emitting device and the storage capacitor (Fig. 1 and [0028] of Ko). 
Regarding claim 16, Hsu et al. teach the display device as claimed in claim 14, wherein: the transistor (PMOS TFT 200; Fig. 4, [0066]) is a PMOS transistor ([0066]), and the first conductivity type impurity (p type impurity) is a p-type impurity (p type impurity of 236, 238 and LDD regions; see Fig. 4).
Regarding claim 25, Hsu et al. teach the display device as claimed in claim 14, wherein the active pattern (236 and 238, and 242, 244 and LDD regions between 236 and 238) is directly disposed on and directly above the buffer layer (240; see Fig. 4).
Claims 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2013/0164920) in view of Yoshikawa (US 2002/0051894).
Regarding claim 14, Yamazaki teaches a display device (liquid crystal display device; [0234]), comprising: a display panel (liquid crystal display device; Fig. 15, [0234]) including a plurality of pixels (2200; Fig. 15, [0235]) on a substrate (100; Fig. 5B, [0054]), each of the pixels (2200) including an electrode (one of the pixel electrodes of the liquid crystal element 2210; Fig. 15; [0237]), and a transistor (2230; Fig. 15, [0237]) coupled to the electrode (one of the pixel electrodes of the liquid crystal element 2210; Fig. 15; [0237]), wherein the transistor (2230) includes: a buffer layer (102; an insulting film between the substrate 100 and the oxide semiconductor layer 106, i.e. a buffer layer; Fig. 5B, [0054]) on the substrate (100); an active pattern (206; Fig. 5B, [0117]) disposed on and directly above the buffer layer (102), the active pattern (206) including a channel area (206a; Fig. 5B, [0119]) between a source area (the left 206b in Fig. 5B; [0119]) and a drain area (the right 206b in Fig. 5B; [0119]); a gate electrode  (204; Fig. 5B, [0117]) insulated from the active pattern (206, insulated by 212; Fig. 5B, [0117]) and overlapping the channel area (206a; see Fig. 5B); and a source electrode (the left 216 in Fig. 5B, [0117, 0119]) and a drain electrode (the right 216 in Fig. 5B, [0117, 0119]) insulated from the gate electrode (204; insulated by 218; Fig. 15, [0117]) and respectively electrically coupled to the source area (the left 206b in Fig. 5B) and the drain area (the right 206b in Fig. 5B), wherein the active pattern (206) is doped with a first conductivity type impurity (boron; [0140]), the buffer layer (102) is doped with a second conductivity type impurity (oxygen; [0086]) different than the first conductivity type impurity (boron; [0140]), and a doping concentration (excess oxygen concentration; [0055]) of the second conductivity type impurity (oxygen) of the buffer layer (102) is greater than a doping concentration of the first conductivity type impurity (boron; [0140]) of the active pattern (206; zero doping concentration of boron at 206a which is not doped; [0141]).
Yamazaki does not teach a display layer on the electrode.
In the same field of endeavor of display device, Yoshikawa teaches a display layer (liquid crystal layer 73; Fig. 6, [0172]) on the electrode (pixel electrode 74; Fig. 6, [0172]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yamazaki and Yoshikawa, and to include an display layer on the electrode as taught by Yoshikawa, because Yamazaki teach a liquid crystal display device but is silent about some of the structural details of the device, and Yoshikawa teaches a structure of a display layer on the electrode as a critical element in operating the liquid crystal display device (Fig. 6, [0173-0178]). 
Regarding claim 26, Yamazaki teaches the display device as claimed in claim 14, wherein the buffer layer (102) is made of an insulating material ([0060]), and the active layer (206) is made of a semiconductor ([0117]).

Response to Arguments
On page 6 of Applicant’s Response, Applicant argues that the examiner violate the plain language of the present application by asserting item 240 of Hsu et al. as a “buffer layer”, and items 236, 238, 242, 244 and LDD region of Hsu et al. as “active pattern”.
The Examiner respectfully disagrees with Applicant’s argument, because the examiner uses appropriate plan meaning of the claimed limitation to reject the claims.  Firstly, items 236, 238, 242, 244 and LDD region of Hsu are portions of the electrical path actively conducting current between the source and drain electrodes (see Fig. 4 of Hsu et al.), and can be interpreted as “active pattern”.  Secondly, “buffer” means “any intermediate or intervening shield or device reducing the danger of interaction between two machines, chemicals, electronic components, etc.” (based on dictionary.com).  Item 240 is positioned between the active pattern (206) (items 236, 238, 242, 244 and LDD region; Fig. 4 of Hsu et al.) and the layer 234 (Fig. 4 of Hsu et al.) such that the item 240 will block the interaction between the active pattern (206) (items 236, 238, 242, 244 and LDD region; Fig. 4 of Hsu et al.) and the layer 234 that cause the leakage problem (the third leakage path in paragraph [0008] of Hsu et al.).  The layer 240 is acting as a “buffer” layer between the active pattern (206) and the layer 234.  Thus, the rejections are appropriate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/25/2022